Title: From Thomas Jefferson to Thomas Pinckney, 14 June 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia. June 14. 1793.

My last letters to you have been of the 7th. of May and 4th. inst. Since the last date yours of Apr. 15. has come to hand. I now inclose you two forms of passports for our vessels, as given here. That in three columns is the form now used; the other having been early laid aside. They will be given in our own ports only, and to serve for the single voyage. These forms will enable you to decide on the genuineness of such as may be produced to you.—I inclose you also several memorials and letters which have passed between the executive and the ministers of France and England. These will develope to you the principles on which we are proceeding between the belligerent powers. The decisions being founded in what is conceived to be rigorous justice, give dissatisfaction to both parties, and produce complaints from both. It is our duty however to persevere in them, and to meet the consequences. You will observe that Mr. Hammond proposes to refer to his court the determination of the President that the prizes taken by the Citoyen Genet could not be given up. The reasons for this are explained in the papers. Mr. Genet had stated that she was manned by French citizens. Mr. Hammond had not stated the contrary, before the decision. Neither produced any proofs. It was therefore supposed that she was manned principally with French citizens. After the decision Mr. Hammond denies the fact, but without producing any proof. I am really unable to say  how it was. But I believe it to be certain there were very few Americans.—He says the issuing the commission &c. by Mr. Genet within our territory was an infringement of our sovereignty; therefore the proceeds of it should be given up to Great Britain. The infringement was a matter between France and us. Had we insisted on any penalty or forfeiture by way of satisfaction to our insulted rights, it would have belonged to us, not to a third party. As between Great Britain and us, considering all the circumstances explained in the papers, we deemed we did enough to satisfy her.—We are moreover assured that it is the standing usage of France, perhaps too of other nations in all wars to lodge blank commissions, with all their foreign consuls to be given to every vessel of their nation merchant or armed, without which a merchant vessel would be punished as a pirate were she to take the smallest thing of the enemy that should fall in her way. Indeed the place of the delivery of a commission is immaterial. As it may be sent by letter to any one, so it may be delivered by hand to him, any where. The place of signature by the sovereign is the material thing. Were that to be done in any other jurisdiction than his own, it might draw the validity of the act into question. I mention these things, because I think it would be proper that after considering them and such other circumstances as appear in the papers or may occur to yourself, you should make it the subject of a conversation with the minister. Perhaps it may give you an opportunity of touching on another subject. Whenever Mr. Hammond applies to our government on any matter whatever, be it ever so new or difficult, if he does not receive his answer in two or three days or a week, we are goaded with new letters on the subject. Sometimes it is the sailing of the packet which is made the pretext for forcing us into premature and undigested determinations. You know best how far your applications meet such early attentions, and whether you may with propriety claim a return of them: you can best judge too of the expediency of an intimation that where dispatch is not reciprocal, it may be expedient and justifiable that delays should be so.
Our Commissioners have set out for the place of treaty with the North Western Indians. They have learnt on their arrival at Niagara that the treaty will be a month later than was expected. Should further procrastination take place, it may wear the appearance of being intended to make us lose the present campaign for which all our preparations are made. We have had little expectations of any favorable result from the treaty: and whether for such a prospect we should give up a campaign, will be a disagreeable question.The Creeks have proceeded in their depredations and murders till they assume the appearance of unequivocal war. It scarcely seems possible to avoid it’s becoming  so. It is very possible that our affairs with the Indians or with the belligerent powers of Europe, may occasion the convocation of Congress at an earlier day than that to which it’s meeting stands at present.
Though our spring has been cold and wet, yet the crops of small grain are as promising as could be desired. They will suffer however by the Hessian fly to the North and the weavil to the South of the Patowmac.
My letter of the 4th. inst. was written to go by the packet. But hearing before it’s departure that Majr. Jackson was to go in a few days by a private vessel, it was committed to him, as is also the present letter. I have the honor to be with great & sincere esteem Dear Sir your most obedt. & most humble servt

Th: Jefferson

